Exhibit 10.5

 

LOGO [g784590g94i85.jpg]    Human Resources Department

July 2, 2014

Holly Paul

6016 Kingsford Road

Bethesda, Maryland 20817

 

Re: Offer of Employment

Dear Holly:

We are delighted to extend to you the following Offer of Employment at FTI
Consulting, Inc. (the “Company”). Subject to Board and Compensation Committee
approval, the terms of your employment will be as follows:

 

  1. Position. Chief Human Resources Officer

 

  2. Base Salary. You will be classified as a full-time, exempt, regular
employee at an annualized base salary of $400,000 per year which will be paid in
bi-weekly increments of $15,384.62, minus taxes and withholdings.

 

  3. Bonus Opportunity. Subject to Board approval and beginning in 2015, you
will participate in the Executive Incentive Compensation Plan (“EICP”) with
bonus opportunities set annually upon achievement of corporate and individual
goals. Your target bonus opportunity shall be 100% of Base Salary and maximum
bonus opportunity shall be 150% of Base Salary. You must be employed on the
bonus payment date to earn any such bonus. To the extent consistent with the
form of bonus payments made to other executives of the Company, your annual
bonus, if any, may be paid by paying two-thirds in cash and one-third in the
form of time-vesting restricted stock if available.

 

  4. Annual LTIP Award. Subject to Board approval and beginning in 2015, you
shall participate in the Company’s Executive long-term incentive program
applicable to senior executives (the “LTIP”) and will have an expected annual
LTIP target opportunity of $400,000, valued in accordance with the Committee
practice. The actual LTIP award granted and the terms and conditions of any LTIP
award shall be subject to the discretion of the Committee and may be settled
through cash or stock; provided that the terms and conditions of any LTIP award
shall be the same as for similar awards made contemporaneously to any senior
executive officers of the Company.

 

  5. 2014 Bonus. Anticipating a start date sometime in late August, in lieu of
participation in the Bonus Opportunity and LTIP award for 2014 and subject to
Board approval, FTI shall provide you with a cash bonus valued at $300,000 which
amount will be payable in March 2015 in accordance with standard procedure for
payment of annual bonuses. Should your employment end prior to your twelve month
anniversary due to your resignation, or if FTI terminates your employment for
cause, you will be responsible for reimbursing FTI $300,000. If your employment
ends after twelve months, but prior to your twenty-four month anniversary due to
your resignation or if FTI terminates your employment for cause, you will be
responsible for reimbursing FTI $200,000. If your employment ends after
twenty-four months, but prior to your thirty-six month anniversary due to your
resignation or if FTI terminates your employment for cause, you will be
responsible for reimbursing FTI $100,000.

 

  6. Paid Time Off. You will be entitled to five weeks of paid time off
annually. Paid time off is not an accrued benefit and unused time is not rolled
over from year to year or paid out upon employment termination.

 

  7.

Benefits. Effective the first of the month following your start date (or
effective that day if your start date is on the first of a month), you will be
eligible to participate in FTI’s group health benefit plan.

 

909 Commerce Rd. | Annapolis, MD 21401

800.334.5701 telephone | 410.224.9740 fax | fticonsulting.com



--------------------------------------------------------------------------------

p. 2 of 8

 

  Additionally, you will be eligible to participate in FTI’s 401(k) plan
effective immediately following your first day of employment with the firm. More
details are provided within the Employee Benefits Summary.

 

  8. Payments on Termination of Employment.

 

  a. Termination by Company for Cause or by Employee Without Good Reason. If
Company terminates Employee’s employment for Cause or if Employee resigns
without Good Reason, Company will promptly, no later than 30 days from the date
of such termination of employment, pay to Employee:

 

  i. the unpaid amount, if any, of Employee’s Base Salary through the effective
date of termination;

 

  ii. the amount of any substantiated but previously unreimbursed business
expenses incurred through the date of termination; and

 

  iii. any additional entitlements, if any, to which Employee is entitled under
the terms of this Offer or any Company benefit plan or arrangement in which
Employee was a participant.

The aggregate of the amounts described in Section 6(a)(i) through
Section 6(a)(iii) hereunder shall be referred to in this Agreement as the
“Accrued Compensation”.

 

  b. Termination by Company Without Cause or by Employee for Good Reason. If
Company terminates Employee’s employment without Cause (defined below) or
Employee resigns for Good Reason (defined below), Employee will be entitled to
receive the following payments and benefits:

 

  i. any Accrued Compensation, which amount shall be paid in a lump sum within
30 days of the date of termination;

 

  ii. continued payment of Employee’s Base Salary for the salary continuation
period specified below (the “Salary Continuation Period”); provided that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code Section 409A”), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto; and

 

  iii. continuing group health and group life insurance coverage for Employee
and, where applicable, Employee’s spouse and eligible dependents (“Benefit
Continuation Coverage”) during the Salary Continuation Period at the same
benefit and contribution levels in effect from time to time with respect to
active similarly situated employees of Company or FTI. If and to the extent such
Benefit Continuation Coverage is not permitted by the applicable plan or by
applicable law, Employee will instead be entitled to cash payments sufficient to
reimburse Employee and/or Employee’s spouse and eligible dependents, on an after
tax basis, for the actual cost of comparable individual or other replacement
coverage through the end of the Salary Continuation Period. The group health
portion of Benefit Continuation Coverage will be in addition to and not in lieu
of COBRA continuation coverage. The Company may modify its obligations under
this Section 10(b) to the extent reasonably necessary to avoid any penalty or
excise taxes imposed on it in connection with the continued payment of premiums
by the Company under the Patient Protection and Affordable Care Act of 2010, as
amended (“PPACA”).

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 3 of 8

 

For purposes hereof, Good Reason shall mean

(i) a material adverse change in Employee’s title, duties or responsibilities
(including reporting responsibilities);

(ii) a material reduction in Employee’s Base Salary;

(iii) a required relocation of Employee’s principal office by more than 50 miles
from her office location in Washington, D.C.; or

(iv) any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under all applicable plans and agreements with Employee; provided that
Good Reason shall not exist unless and until Employee provides the Company with
written notice thereof within ninety (90) days of the date Employee knows or
should have known about the initial occurrence of such event, the Company fails
to cure such acts within thirty (30) days of receipt of such notice and Employee
terminates employment within thirty (30) days following the expiration of such
cure period, otherwise grounds for Good Reason on account of such occurrence
shall lapse.

For Purposes hereof, the following events constitute Cause: If Employee

(i) is convicted of or pleads nolo contendere to a felony;

(ii) commits fraud with respect to, or misappropriates any funds or property of,
the Company or any affiliate, customer or client of the Company;

(iii) engages in any act or omission which is in material violation of any
material policy of the Company;

(iv) engages in willful material misconduct or gross negligence in connection
with the performance of his duties;

(v) substantially fails to perform his material duties after written request for
such performance from the Board;

(vi) continues to fail to reasonably cooperate in any audit or investigation
regarding the Company or its business practices after written request for such
performance from the Board; or

(vii) engages in any material misconduct that significantly adversely affects,
or is likely to significantly adversely affect, the business or reputation of
the Company. Employee’s termination for Cause will be effective immediately upon
the Company’s mailing or transmitting written notice of such termination. For
purposes of sub-clause (iv) above, no act or omission shall be “willful” if such
conduct was in good faith and with a reasonable belief that such act or omission
was in the best interests of the Company.

 

  c.

General Release. Employee (or Employee’s estate or other beneficiary) shall
provide FTI with an executed and effective general release (the “Release”) of
all claims arising under this Offer of Employment or arising out of Employee’s
employment relationship with FTI, in a form acceptable to FTI, and such Release
must be executed by the Employee and no longer subject to revocation within
sixty (60) days of the Employee’s final day of employment, as a condition of
receipt of any salary continuation, accelerated vesting of such options or other
equity awards, or continued benefits pursuant to this Section 8. Any amounts
payable pursuant to this Section 8 shall not be paid until the first scheduled
payment date following the date the Release is executed and no longer subject to
revocation, with the first such payment being in an amount equal to the total
amount to which Employee would otherwise have been entitled during the period
following the date of termination if such deferral had not been required;
provided, however, that to the extent that any such payments constitute
“nonqualified deferred compensation” for purposes of Code Section 409A, and the
sixty (60) day period following the Employee’s final day of employment

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 4 of 8

 

  begins in one taxable year of the Employee and ends in a second taxable year,
then such payment will be made in the second taxable year to the extent
necessary to avoid the adverse tax consequences under Code Section 409A, and, if
such payments are required to be so deferred, the first payment shall be in an
amount equal to the total amount to which Employee would otherwise have been
entitled during the period following the date of termination if such deferral
had not been required.

 

  9. Non-Competition Covenants. Recognizing that Employee is receiving
substantial compensation and access to FTI confidential information, Employee
acknowledges that during the Restricted Period (defined below), Employee will
not, directly or indirectly, be employed by (where Employee’s employment would
involve any level of strategic, advisory, technical, creative, sales, or other
similar input), lend money to, invest in, or engage in a Competing Business
(defined below) in any Market Area (defined below). This prohibition includes,
but is not limited to, acting, either singly or jointly or as agent for, or as
an employee of or consultant or independent contractor to, any one or more
persons, firms, entities, or corporations directly or indirectly (as a director,
independent contractor, representative, consultant, member, or otherwise) in
such Competing Business. Notwithstanding the foregoing, (a) Employee may own up
to five percent (5%) of the outstanding capital stock of any corporation or
other entity that is publicly traded, and (b) following the termination of
Employee’s employment hereunder, Employee may provide services as an officer,
consultant, employee, director, partner or otherwise to an entity engaged in
multiple business lines (including a business line that is a Competing Business)
provided that the business line(s) for which Employee provides services is not a
Competing Business.

 

  10. Non-Solicitation Covenants. During the Restricted Period (defined below),
Employee will not, directly or indirectly, whether for Employee or for any other
individual or entity (other than Company), intentionally:

 

  a. solicit business regarding any case or matter about which Employee was
aware during the term of your employment;

 

  b. solicit any person or entity who is a client of the Company’s business
within a twenty-four (24) month period of time immediately prior to the
termination of Employee’s employment with the Company; or

 

  c. solicit, induce or otherwise attempt to influence any person who the
Company employs or otherwise engages to perform services including, but not
limited to, any employees, independent consultants, engineers, or sales
representatives, or any contractor, subcontractor, supplier, or vendor of the
Company, to leave the employ of or discontinue providing services to the
Company, provided, however, that this restriction will not apply in the case of
any clerical employee of the Company or in the case of any other employee whose
employment with the Company has been terminated for at least one (1) year.

 

  11.

Confidential Information of Company. Employee’s association with Company under
this Offer of Employment has given and will give Employee access to Confidential
Information (defined below) not generally known outside of Company that may be
of value to Company or that has been given to Company in confidence by third
parties. Employee acknowledges and agrees that using, disclosing, or publishing
any Confidential Information in an unauthorized or improper manner could cause
Company substantial loss and damages that could not be readily calculated and
for which no remedy at law would be adequate. Accordingly, Employee will not at
any time, except in performing the duties of Employee’s employment under this
Offer of Employment (or with the prior written consent of the FTI Board of
Directors or Senior Management), directly or indirectly, use, disclose, or
publish any Confidential Information that Employee may learn or become aware of,
or may have learned or have

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 5 of 8

 

  become aware of because of Employee’s association with Company, or use any
such Confidential Information in a manner that is or may reasonably be likely to
be detrimental to the business of Company. For the purposes hereof, the term
“Confidential Information” includes, without limitation, information not
previously disclosed to the public or to the trade by Company with respect to
its or their present or future business, operations, services, products,
research, inventions, discoveries, drawings, designs, plans, processes, models,
technical information, facilities, methods, trade secrets, copyrights, software,
source code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information, business plans, lease structure,
projections, prospects, or opportunities or strategies, acquisitions or mergers,
advertising or promotions, personnel matters, legal matters, proposals, response
to any request for proposal, any other confidential and proprietary information,
and any other information not generally known outside Company that may be of
value to Company, but excludes any information already properly in the public
domain. Confidential Information also includes confidential and proprietary
information and trade secrets that third parties entrust to FTI or Company in
confidence. Confidential Information shall not include any information that
(i) has been properly published in a form generally available to the public
prior to the date Employee proposes to disclose or use such information or
otherwise is or becomes public knowledge through legal means without fault by
Employee, (ii) is already public knowledge prior to the signing of this Offer,
(iii) was disclosed by the Employee in the proper performance of the Employee’s
duties hereunder, or (iv) must be disclosed pursuant to applicable law, court
order or pursuant to the request of a governmental authority. Information shall
not be deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination. Employee
understands and agrees that the rights and obligations set forth in this Section
will continue indefinitely and will survive termination of Employee’s employment
with Company.

 

  12. Confidential Information of Others. Employee will not use in working for
Company and will not disclose to Company any trade secrets or other information
Employee does not have the right to use or disclose and that Company is not free
to use without liability of any kind. Employee will promptly inform Company in
writing of any patents, copyrights, trademarks, or other proprietary rights
known to Employee that Company may violate because of information provided to it
by Employee.

 

  13. Property Rights. Employee confirms that all Confidential Information is
and must remain the exclusive property of Company. All business records,
business papers, and business documents kept or created by Employee in the
course of Employee’s employment by Company relating to the business of Company
must be and remain the property of Company. Notwithstanding the foregoing,
Employee may retain Employee’s rolodex, palm pilot or similar device, and solely
the personal non-business information stored thereon, to the extent such device
does not contain Confidential Information or other property belonging to Company
(written or otherwise) not otherwise in the public domain. Employee will not
retain copies, excerpts, summaries, or compilations of the foregoing information
and materials following the termination of employment. The rights and
obligations set forth in this Section will survive for a period of two (2) years
following the termination of Employee’s employment with Company.

 

  14. Intellectual Property.

 

  a.

All records, in whatever media, documents, papers, inventions and notebooks,
drawings, designs, technical information, source code, object code, processes,
methods or other copyrightable or otherwise protected works Employee conceives,
creates, makes, invents or discovers or that otherwise relate to any work
Employee performs or performed for Company or that arise from the use or
assistance of Company’s facilities, materials, personnel or Confidential
Information in the

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 6 of 8

 

  course of Employee’s employment (whether or not during usual working hours),
whether conceived, created, discovered, made or invented individually or jointly
with others, will, together with all the worldwide patent, copyright, trade
secret, or other intellectual property rights in all such works, be and remain
the absolute property of Company. Employee irrevocably and unconditionally
waives all rights that may otherwise vest in Employee’s authorship (on or after
the date of employment) in connection with Employee’s authorship of any such
copyrightable works in the course of Employee’s employment with Company,
wherever in the world enforceable. Without limitation, Employee waives the right
to be identified as the author of any such works and the right not to have any
such works subjected to derogatory treatment. Employee recognizes any such works
are “works for hire” of which Company is the author.

 

  b. Subject to Section 14(d), Employee will promptly disclose, grant and assign
ownership to Company for its sole use and benefit any and all ideas, processes,
inventions, discoveries, improvements, technical information, and copyrightable
works (whether patentable or not) that Employee develops, acquires, conceives or
reduces to practice (whether or not during usual working hours) while employed
by Company. Subject to Section 14(d), Employee will promptly disclose and hereby
grants and assigns ownership to Company of all patent applications, letters
patent, utility and design patents, copyrights and reissues thereof, or any
foreign equivalents thereof, that may at any time be filed or granted for or
upon any such invention, improvement, or information. In connection therewith:

 

  i. Employee will, without charge but at Company’s expense, promptly execute
and deliver such applications, assignments, descriptions and other instruments
as Company may consider reasonable, necessary or proper to vest title to any
such inventions, discoveries, improvements, technical information, patent
applications, patents, copyrightable work or reissues thereof in Company and to
enable it to obtain and maintain the entire worldwide right and title thereto;
and

 

  ii. Employee will provide to Company at its expense all such assistance as
Company may reasonably require in the prosecution of applications for such
patents, copyrights or reissues thereof, in the prosecution or defense of
interferences that may be declared involving any such applications, patents or
copyrights and in any litigation in which Company may be involved relating to
any such patents, inventions, discoveries, improvements, technical information
or copyrightable works or reissues thereof. Company will reimburse Employee for
reasonable out-of-pocket expenses incurred and pay Employee reasonable
compensation (at a rate not less than the last prevailing fixed compensation
rate received by the Employee during Employee’s employment hereunder) for
Employee’s time if Company no longer employs Employee.

 

  c. To the extent, if any, that Employee owns rights to works, inventions,
discoveries, proprietary information, and copyrighted or copyrightable works, or
other forms of intellectual property that are incorporated in the work product
Employee creates for Company, Employee agrees that Company will have an
unrestricted, nonexclusive, royalty-free, perpetual, transferable license to
make, use, sell, offer for sale, and sublicense such works and property in
whatever form, and Employee hereby grants such license to Company.

 

  d.

Notwithstanding the foregoing, this Section 14 (relating to records, documents,
papers, inventions, notebooks, source code, object code, processes, methods,
patent applications, letters patent, processes, inventions, discoveries,
improvements, technical information, ideas, copyrightable works, copyrights and
reissues thereof, and other intellectual property described above, together with
any foreign equivalents thereof (each, an “IP Asset”) shall not apply to any IP
Asset for

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 7 of 8

 

  which no equipment, supplies, facility or trade secret information of Company
(including any of its predecessors) was used and that was developed entirely on
Employee’s own time, unless (a) the IP Asset relates (i) directly to the
business of Company, or (ii) Company’s actual or anticipated research or
development, or (b) the IP Asset results from any work Employee performed as an
employee of Company.

 

  15. Definitions. For purposes of Sections 9 through 14, the following terms
shall have the meaning set forth below:

 

  a. Restricted Period. For purposes hereof, the term “Restricted Period” means
the period beginning on the date of the signing of this offer and ending on the
date that is twelve months from employee’s date of termination. Notwithstanding
the foregoing, the Restricted Period will terminate immediately upon the breach
by the Company of its obligations under this Offer of Employment. The duration
of the Restricted Period will be extended by the amount of any and all periods
that Employee violates the covenants of any of Sections 9 and 10.

 

  b. Salary Continuation Period. Twelve months.

 

  c. Competing Business. For the purposes hereof, the term “Competing Business”
means consulting services, including any lines of business actively conducted by
the Company during the period of Employee’s employment with Company and at the
time Employee’s employment ends.

 

  d. Market Area. For purposes hereof, the term “Market Area” means the area
within a 50 mile radius of any location in which Company has an office.

 

  16. Enforceability. If any of the provisions of Sections 9 through 14 are ever
deemed to exceed the time, geographic area, or activity limitations the law
permits, the limitations will be reduced to the maximum permissible limitation,
and Employee and Company authorize a court or arbitrator having jurisdiction to
reform the provisions to the maximum time, geographic area, or activity
limitations the law permits; provided, however, that such reductions apply only
with respect to the operation of such provision in the particular jurisdiction
in which such adjudication is made.

 

  17. Remedies. Without limiting the remedies available to the parties, each
party acknowledges that a breach of any of the covenants in Sections 9 through
14 may result in material irreparable injury to Company for which there is no
adequate remedy at law, and that it will not be possible to measure damages for
such injuries precisely. The parties agree that, if there is a breach or
threatened breach of such covenants, Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining Employee from engaging in prohibited activities or such other relief
as may be required to specifically enforce any of said covenants. Each party
agrees that all remedies expressly provided for in this Offer of Employment are
cumulative of any and all other remedies now existing at law or in equity. In
addition to the remedies provided herein, the parties will be entitled to avail
themselves of all such other remedies as may now or hereafter exist at law or in
equity for compensation, and for the specific enforcement of the covenants
contained in Sections 9 through 14. Resorting to any remedy provided for in this
Section or provided for by law will not prevent the concurrent or subsequent
employment of any other appropriate remedy or remedies, or preclude a recovery
of monetary damages and compensation.

 

  18. Employment at Will. You will be an employee-at-will. Employment may be
terminated by either party for any reason at any time, with or without cause.

 

  19. Governing Law. The Offer of Employment will be governed by the laws of the
state of Maryland, without regard to any conflict of laws provisions.

 

LOGO [g784590g94i85.jpg]



--------------------------------------------------------------------------------

p. 8 of 8

 

This offer is contingent upon your: (1) fully disclosing to FTI the terms of any
prior or existing employment contracts and any limitations on your employment
with FTI, (2) stating that you have not breached any such obligation, whether
expressed or implied, (3) agreeing that if such obligations do exist, you will
not knowingly or willfully violate any such terms or limitations so long as they
remain in force, and (4) stating that notwithstanding any other obligation
binding on you, that you are available to start work with FTI on the agreed upon
date.

We think you will find FTI Consulting a challenging and rewarding place to work
and look forward to your favorable response to our offer. If you have any
questions regarding group benefits or human resources related issues, please
feel free to contact me at (254)848-4084.

 

Sincerely, LOGO [g784590g96f12.jpg] Suzanne Alexander VP, Global Human Resources

Enclosures

I hereby accept the terms of this letter as outlined above.

LOGO [g784590g83s02.jpg]     7/8/14 Holly Paul     Date

 

LOGO [g784590g94i85.jpg]